Title: To George Washington from the New Jersey Officers, 13 February 1778
From: New Jersey Officers
To: Washington, George

 

Camp Vallay Forge Febry the 13th 1778

The Petition of the Soldiers of the State of the New Jersey Humbley Sheweth That whareas we Inlisted to Fight For the Right and Priveliges of our Country Which Our four Fathars handed Down to us Sacred and Inviolate and for which we Eaver Bin Rady to Spend our Lives in the high Places of The Fieald for Doing ware Promsed By articles of Inlistment fifty Shllings Pur munth one Suit of Cloths Sundry other articles of Clothing thair Spacified—May it Please your Excellency we Not are senseble that We have Brok the Obligation on our Part or in any Shape So forfited our Wages as we have Bin ever Ready to obay the orders Given us and follow our officers Whareaver thay Lead us if it was onto the Points of the Enemies Bayonet or Eaven to the Mouth of thair Cannon and yet allthoe we have Bin inlisted tien mounths We have Not Bin Paid But one mouths Pay and But Part of our Clothing By Reason of which we frequently Suffer Both hunger thurst and Cold and what Greves us Sill more is By this means our Dear wifes and Chldren are Brought up in Ignorance in a Land of Laght and Knowledge and while we are Fighting By Poverty and Ignorance the worst of tyrants in Stead of Bleseing and Peace Reason to Curse us to the Latest Posterity we Humbley Conceive that this is throw Sum Mistake or Neglect of your under officers of which your Excellancy is intirely Ignorant we tharefore Beg your Excellency wold take our Case into Consideration and See that we have our Just Due and your humble Petitioners as in Duty Bound Shall ever Pray.
